Title: To Thomas Jefferson from Robley Dunglison, 18 July 1825
From: Dunglison, Robley
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University of Virginia
                            July. 18. 1825.
                    An abscess, occasioned by the rays of the Sun powerfully heating my Saddle, has prevented me from visiting Monticello for the last few days, and I fear it is not sufficiently firm to admit of my venturing up today. I shall however, recommend you to take at bedtime as you are deprived of your pills and the symptoms are exacerbated, 50 drops of Laudanum in order that I may distinctly notice tomorrow the effects. It is probable that the increase of the symptoms may have been partly owing to the absence of the sedative, which were taken in the form of pill.The mucela quinine or oily drinks had better also be vigorously continued.Tomorrow immediately after my lecture, unless I should previously hear from you to expedite my visit, I shall not fail to  be at Monticello, where I trust some favourable change may have been produced.Very respectfully and truly yours,
                        Robley Dunglison